F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 6 2004
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    DAOUDA TOURE,

                Petitioner,

    v.                                                   No. 04-9570
                                                    (BIA No. A77-779-185)
    JOHN ASHCROFT,                                   (Petition for Review)

                Respondent.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , EBEL , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         On July 16, 2004, we directed petitioner Daouda Toure to show cause

within fourteen days why his petition for review should not be dismissed for lack



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of jurisdiction. On July 21, 2004, the government filed a motion to dismiss.

Petitioner’s response to our show cause order was due by July 30, 2004. Having

received no response, we hold that we lack jurisdiction over petitioner’s petition

for review for the reasons set out in our July 16 order. Accordingly, the motion

to dismiss is GRANTED, and the petition for review is DISMISSED for lack

of jurisdiction.


                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -2-